Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of Immunobiotics, Inc. We consent to the use of our Independent Registered Public Accounting Firm Report dated April 2, 2008, covering the consolidated financial statements of Immunobiotics, Inc. for the years ended December31, 2007 and 2006, to be included in this Registration Statement on Form S-1 to be filed with the Commission on or about June 2, 2008. We also consent to the reference to us under the heading “Experts” in such Registration Statement. Jewett, Schwartz, Wolfe & Associates /s/ Jewett, Schwartz, Wolfe & Associates Hollywood,
